Citation Nr: 1021462	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from February 
1992 to February 1997 and from March 2000 to March 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
chronic fatigue syndrome and depression.  

The Veteran failed to appear for a requested travel board 
hearing in June 2007.

In May 2010 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in May 2010 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
are applicable to this matter.

Additional development is required before deciding either 
claim.  A review of the claims folder reveals that service 
treatment records from the Veteran's second period of service 
have not been obtained and associated with the claims folder.  
The AMC/RO should request these records.

The Veteran contends that she went through a great deal of 
emotional abuse during both periods of service, and while she 
did not consider herself depressed at the time, she believes 
that her symptoms of fatigue may have been related to 
depression.  She submitted several Summaries of Counseling 
from her second period of service in support of her claim.  
The AMC/RO should request her complete service personnel 
records from both periods of service.

In addition, it appears that the Veteran applied for 
disability benefits from the Social Security Administration 
(SSA) and appeared for an examination in August 2004.  When 
the record suggests that SSA may have records pertinent to 
the appellant's claim, but which have not been obtained, VA 
has a duty to assist by requesting those records from SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
The AMC/RO should contact the Veteran to inquire whether she 
is receiving SSA disability benefits.  If she answers in the 
affirmative, the AMC/RO should attempt to obtain any 
pertinent SSA records and associate them with the claims 
folder.

Finally, available service treatment records from the 
Veteran's first period of service contain some complaints 
that include tiredness.  In a treatment note dated in 
November 1996, the assessment was gastroenteritis, and she 
indicated that her baby, born in July, had just started 
sleeping all night.  However, treatment notes dated in July 
1994 and February 1995 diagnosed urinary tract infection 
versus overworked and possible fatigue, respectively.  She 
asserts that she continues to experience chronic fatigue to 
the present time.  Therefore, after the requested records are 
obtained, the AMC/RO should schedule her for a VA chronic 
fatigue syndrome examination and opinion to determine whether 
she currently has chronic fatigue syndrome and whether it can 
be attributed to either period of service.

	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake 
appropriate action to obtain a complete 
copy of the Veteran's service treatment 
records from her second period of 
active duty from appropriate sources.  
All records and/or responses received 
should be associated with the claims 
file.  The Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard to 
allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should contact the NPRC 
and/or other appropriate sources of 
service department records, and request 
the Veteran's complete service 
personnel records from both periods of 
service.  All records and/or responses 
received should be associated with the 
claims file.  The Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard to 
allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

3.  The AMC/RO is to contact the 
Veteran to determine whether she 
receives any SSA disability benefits.  
If she answers in the affirmative, the 
AMC/RO should obtain a complete copy of 
any SSA disability determination with 
all associated medical records.  All 
records received must be associated 
with the claims file.

4.  The AMC/RO should contact the 
Veteran and obtain the names and 
addresses of all medical care 
providers, VA and non-VA that treated 
her for her claimed chronic fatigue 
syndrome and depression disorders.  Of 
particular interest are VA treatment 
records dated from July 2005 to the 
present.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
her representative are to be notified 
of unsuccessful efforts in this regard 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

5.  After the above-requested records are 
received or determined to be unavailable, 
the AMC/RO should arrange for the Veteran 
to undergo a VA chronic fatigue syndrome 
examination to determine the current 
nature and etiology of her claimed 
chronic fatigue syndrome disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
entire claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this thorough 
record review took place must be included 
in the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Chronic 
Fatigue Syndrome Examination, revised on 
May 25, 2010. 

Following a review of the claims folder 
and examination of the Veteran, the 
physician should provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any diagnosed chronic 
fatigue syndrome was caused or aggravated 
by either period of military service.  
Any opinions should be provided based on 
the results of examination, a review of 
the medical and lay evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report, including an 
explanation of any alternative etiology. 

6.  After the above-requested records are 
received or determined to be unavailable, 
the AMC/RO should review the claims 
folder to determine whether VA has a duty 
to provide the Veteran with a VA mental 
disorders examination and medical opinion 
regarding the etiology of her claimed 
depression disorder and to schedule such 
an examination and medical opinion if 
warranted.  

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

8.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


